DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed September 04, 2022.
Claim 1 has been amended.
Claim 2 has been cancelled.
Claims 1 and 3-7 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112(b) to claim 1 has been withdrawn in response to the submitted amendments, however the submitted amendments have introduced a new ground of rejection under 35 USC 112(b).
Regarding the previous rejection under 35 USC 101, Examiner notes that no arguments have been submitted.
Applicant’s remaining arguments filed September 04, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
FIG. A below is taken from FIG. 4 in the drawings and illustrate the features hereby amended in the base claims. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach the features of providing a system and method that allows for connecting a client, photographer, and photography venue through the platform to allow for easy searching and connection of the various parties.
Examiner respectfully disagrees. As shown in the rejection below, Chi discloses messaging between a client, photographer, and photography venue (Chi [0066] provide vendor contact information; [0085], [0087], [0091] messages between a vendor and client). Chi also discloses searching for various parties (Chi [0039], [0059], [0063], [0064] search for vendor by location). 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Chi (2009/0112727)
FIG. B below is taken from FIG. 1 of the art. Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach the features of the present invention.
Examiner respectfully disagrees. As discussed in the rejection below, Chi discloses al the elements of claim 1. Chi discloses creating a search criteria by a client, the search criteria related to the group consisting of a location, an item of interest, a building, and an attraction (Chi [0039], [0059], [0063], [0064] search for vendor by location) and opening, immediately upon the selection of one of the venue profiles, communication between the client and a selected venue (Chi [0066] provide vendor contact information; [0085], [0087], [0091] messages between a vendor and client). 

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
American Dream Tour
Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application.
Examiner respectfully disagrees. As discussed in the rejection below, the Chi reference discloses all of the claimed features of independent claim 1 and the Class car Rental for Car Photo-shoot/Movie/Ads NPL reference has not been relied upon to reject independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “immediately” in claim 1 line 20 is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There are no bounds to how much time may pass, for example processing a request, in order to qualify as opening “immediately” therefore there is no standard for determining when something occurs immediately. For the purposes of examination immediately has been interpreted to mean “in response to.”
Claims 3-7 depend upon claim 1 and therefore inherit the above rejection of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3-7 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claim 1, as a whole, are directed to the abstract idea of connecting photographers, clients, and photography venues, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including advertising, marketing or sales activities or behaviors) by advertising or marketing photographers and venues to clients. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by facilitating a business relation between a client and a venue. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by following instructions for connecting clients and photographers. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing photographers and venues and using judgement to connect them with clients. The method of organizing human activity and mental process of “connecting photographers, clients, and photography venues,” is recited by claiming the following limitations: receiving data from a photography venue, providing a client with venue profiles, providing the client a schedule, selecting a venue, receiving a venue selection, and opening communication. The mere nominal recitation of a first computer, a computer, a second computer, and creating a platform having portals does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 3-6, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving data from a photographer, providing profiles, facilitating payment, and creating a schedule.
Alice/Mayo Framework Step 2A – Prong 2:
Claim 1 recites the additional elements: a first computer, a computer, a second computer, and creating a platform having portals which are used to perform the receiving, providing, and facilitating steps. This first computer, computer, second computer, and creating a platform having a portal limitation is no more than mere instructions to apply the exception using a generic computer component. The receiving information through a portal step is recited at a high level of generality (i.e., as a general means of gathering venue data for use in the receiving step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a classified advertisement in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing photography business relations process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), creating profile information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a first computer (not in the specification), a computer (not in the specification), a second computer (not in the specification), and a platform (Specification [0012]), and a portal (Specification [0017], [0019]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a first computer, a computer, a second computer, and creating a platform having portals. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by receiving data through a portal. See MPEP 2106.05(g). The claims limit the field of use by reciting photography. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claim 7, this claim merely adds a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (US 2009/0112727 A1), hereinafter Chi.

Claim 1. 
Chi discloses a method of connecting photographers, clients, and photography venues, the method comprising: 
providing a first computer (Chi [0026] recommendation computer 108);
creating a platform on the first computer having a photographer portal, a client portal, and a photography venue portal (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0045] vendor categories include photography and venue; [0071] vendor may build a storefront); 
receiving data from a photography venue computer that includes a photography venue through the photography venue portal to create a venue profile, the data including at least a photography attraction, a price, and a schedule of availability, the photography venue is selected from a group consisting of a location, an item of interest, a building, and an attraction (Chi [0037] recommendation computer 108 includes a data layer 230; [0038] vendor storefront development; [0039] data layer 230 may have database 232 which may store profile data; [0043] vendor data may include availability and pricing; [0051] vendor profile for venue category includes type of venue (e.g. church, mansion, hotel, etc.); [0063] search for vendor by location; [0025] vendor computer); 
creating a search criteria by a client, the search criteria related to the group consisting of a location, an item of interest, a building, and an attraction (Chi [0039], [0059], [0063], [0064] search for vendor by location);
providing the client via a second computer in data communication with the first computer with a list of venue profiles matching one or more search criteria input by the client (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0064] provide a results summary of vendors after selecting a category and location; [0065] sort search results; [0066] search results provide vendor information); 
providing the client a schedule of venue availability via the second computer (Chi [0043] vendor data may include availability and pricing; [0059] user computer may be presented information related to the vendor);
selecting a venue via the second computer (Chi Fig. 1, [0025] user computers, vendor computer, and recommendation computer; [0059], [0060] user may utilize a user computer to communicate with the recommendation computer to select to receive more information about a vendor; [0066] search results provide vendor information; [0067] vendor listing result from recommendation computer may be selectable by use computer; [0068] a user may select a vendor listing);
receiving a selection of one of the venue profiles by the client via the first computer (Chi [0059], [0060] user may utilize a user computer to communicate with the recommendation computer to select to receive more information about a vendor; [0066] search results provide vendor information; [0067] vendor listing result from recommendation computer may be selectable by use computer; [0068] a user may select a vendor listing); and 
opening, immediately upon the selection of one of the venue profiles, communication between the client and a selected venue (Chi [0066] provide vendor contact information; [0085], [0087], [0091] messages between a vendor and client).

Claim 3. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses: 
receiving data from a photographer through the photographer portal to create a photographer profile (Chi [0071] vendor may build a storefront); 
providing the client with a list of photographer profiles (Chi [0064] results summary indicates that 179 photography vendors were located within a 50 mile radius of Chevy Chase, Md.; [0065] sort search results; [0066] search results provide vendor information; [0067] vendor listing result may be selectable by user to “get estimate,” “add to my binder,” “storefront,” “website,” etc.); and 
providing the photographer with the list of venue profiles (Chi [0050] photography profile includes venues the photographer has photographed in previously; [0071] vendor may build a storefront; [0083] storefront may include “vendors I know” section which displays the names of other vendors the vendor has worked collaboratively with on other wedding events).

Claim 4. 
Chi discloses all of the elements of claim 3, as shown above. Additionally, Chi discloses: 
facilitating payment between the client and a selected photographer (Chi [0045] vendor categories include photography and venue; [0080] business information includes type of payment accepted by vendor).

Claim 5. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses: 
facilitating payment between the client and the selected venue (Chi [0045] vendor categories include photography and venue; [0080] business information includes type of payment accepted by vendor).

Claim 6. 
Chi discloses all of the elements of claim 1, as shown above. Additionally, Chi discloses:
creating a schedule to reflect availability of a plurality of venues, wherein the schedule shows availability and unavailability based on input from each of the plurality of venues (Chi [0043], [0054], [0084], [0087] vendor may select availability calendar to identify which calendar dates have wedding events and which dates are available for a vendor to provide services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of '"Classic Car Rental for Car Photo-shoot / Movies / Ads", published June 10, 2018, retrieved October 15, 2021, WayBack Machine, URL: https://web.archive.org/web/20180610010311/https://www.americandreamtourmiami.com/Flexible-Car-Rental-Photoshoot-Movies-Advertising, hereinafter American Dream Tour.

Claim 7.
Chi discloses all of the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the item of interest is a vehicle.
Chi discloses providing vendor profiles in a venue category (Chi [0051]), however Chi does not disclose wherein the venue is a vehicle, but American Dream Tour does (American Dream Tour p. 1 “rent a beautifully restored classic convertible car for a photo shoot”).
One of ordinary skill in the art would have been motivated to include classic cars as a vendor in the venue category because classic cars are an attractive and uncommon setting for a photograph and thereby demand a premium for the opportunity to schedule a classic car as a setting for a photo shoot. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a classic car as taught by American Dream Tour in the vendor profiles for the venue category of Chi, since the claimed invention is merely a combination of old elements in the art of professional photography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Chi’s system with the improved functionality to allow for additional diversity of vendors which increases the utilization by increasing the market size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628